UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 14, Youbet.com, Inc. (Exact name of registrant as specified in its charter) Delaware 0-26015 95-4627253 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2600 West Olive Avenue, 5th floor, Burbank, CA 91505 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: xxx (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. (a) Dismissal of previous independent registered public accounting firm. (i) On April 14, 2009, the Registrant dismissed Piercy Bowler Taylor & Kern (“PBTK”) as its independent registered public accounting firm, effective immediately.The Registrant’s Audit Committee approved the decision to dismiss PBTK. (ii) The reports of PBTK on the consolidated financial statements of the Registrant for the fiscal years ended December 31, 2008 and 2007, contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. (iii) During the fiscal years ended December 31, 2008 and 2007, and for the period January 1 through April 14, 2009, there have been no disagreements between the Registrant and PBTK on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of PBTK, would have caused PBTK to make reference to the subject matter thereof in its report on the Registrant’s financial statements. (iv) During fiscal years ended December 31, 2008 and 2007, and for the period January 1 through April 14, 2009, there have been no reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K). (v) The Registrant provided PBTK with a copy of the foregoing disclosure and requested PBTK to furnish the Registrant with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the statements made therein.A copy of PBTK’s letter dated April 15, 2009 is filed as Exhibit 16.1 to this Current Report on Form 8-K. (b) Engagement of new independent registered public accounting firm. (i) The Registrant engaged Ernst & Young LLP as its new independent registered public accounting firm as of April 14, 2009.The engagement of Ernst & Young LLP was approved by the Registrant’s Audit Committee. (ii) During the years ended December 31, 2008 and 2007, and through the date of dismissal of PBTK, the Registrant did not consult with Ernst &Young LLP with respect to any of (i) the application of accounting principles to a specified transaction, either completed or proposed; (ii) the type of audit opinion that might be rendered on the Registrant’s financial statements; or (iii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K) or an event of the type described in Item 304(a)(1)(v) of Regulation S-K. Item 8.01.Other Events. On April 16, 2009, the Registrant issued a press release stating that Jay R. Pritzker, a current director of the Registrant, will not be standing for reelection at the 2009 Annual Meeting of
